DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

Allowable Subject Matter
2. 	Claims 1-16 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Tabakovic, et al. (“An Evaluation of the Efficiency of Compartmented Alginate Fibers Encapsulating a Rejuvenator as an Asphalt Pavement Healing System”, Applied Sciences, 2017, 7, 1-6).

Summary of Claim 1:
Asphalt rejuvenating hollow fibers, comprising: 

a shell surrounding a hollow space, where the shell comprises one or more alginate salts, an emulsifier, and a plasticizer.

 
Tabakovic et al. teach a compartmented alginate fibers for asphalt pavements, wherein the alginate fibers encapsulating a rejuvenator (Abstract), wherein a core material is disposed in the hollow space so that it is encapsulated by the shell, and wherein the core material comprises a rejuvenator, wherein the shell comprises one or more alginate salts as required by the instant claim, wherein a poly(ethylene-alt-maleic-anhydride) polymeric surfactant solution was combined with the rejuvenator forming the healing agent solution (2.1. Compartmented Alginate Fibers Production). 
	Tabakovic et al. do not teach or fairly suggest the claimed asphalt rejuvenating hollow fibers. Tabakovic et al. specifically distinguish between compartmented fibers and hollow fibers and thereby teach away from hollow fibers.  Applicant demonstrated that the compartmentalized fibers of Tabakovic et al. and the hollow fibers of the instant invention are structurally different and result in an unexpected improvement to the aging process of the asphalt binder (see Affidavit filed 3/14/2022). Furthermore, Tabakovic et al. are silent regarding the asphalt rejuvenating fibers comprising a plasticizer. Applicant further demonstrated the asphalt rejuvenating hollow fibers containing a plasticizer results in improved thermal stability of the produced fibers (Table 3, “Evaluation of hollow-fibers encapsulating a rejuvenator in asphalt binders with recycled asphalt shingles”, International Journal of Pavement Research and Technology, as listed on the IDS dated 2/17/2022).

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763